Citation Nr: 1411634	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-23 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 22, 2011 for the award of service connection for adenocarcinoma of the lung.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). The October 2011 rating decision granted service connection for adenocarcinoma of the left lung evaluated as 100 percent disabling effective from April 22, 2011, date of receipt of claim. In November 2011, the Veteran disagreed with the effective date of April 22, 2011 for service connection for adenocarcinoma of the left lung. 

The Veteran was the initial appellant for the claim on appeal, and he died in January 2012, prior to the RO's forwarding of a statement of the case (SOC) on the matter. In a May 2012 letter, the RO informed the Veteran's surviving spouse that she was eligible to be substituted as the claimant for the purpose of processing the claim to completion since the original claimant, the Veteran, had died during the pendency of the claim or appeal. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); see also Fast Letter 10-30 (Aug. 10, 2010). The appellant duly completed a VA Form-9, substantive appeal that was received in August 2012. 

In a September 2012 supplemental statement of the case (SSOC) the RO acknowledged the appellant as the substituted party in the appeal, and then denied the claim for an effective date earlier than April 22, 2011 for service connection for adenocarcinoma of the lung. 



FINDINGS OF FACT

1. The Veteran died in January 2012 during the pendency of his appeal, and his surviving spouse has been substituted as the appellant in his place. 

2. There is no communication or informal or formal claim for adenocarcinoma of the lung until April 22, 2011. 

3. Private medical records include a January 2008 private CT scan that showed lung pathology, identified as a left lung opacity, an August 2009 CT scan that showed a larger left lung opacity compared to January 2008 and that a neoplastic process could not be excluded, and a December 2009 CT scan that showed stable pulmonary nodules; adenocarcinoma of the lung was confirmed by March 2011 private record and in October 2011VA records. 


CONCLUSIONS OF LAW

1. The appellant-widow is a properly substituted partly in this appeal. 38 U.S.C.A. § 5121A (West 2002). 

2. The criteria are not met for an effective date earlier than April 22, 2011 for service connection for adenocarcinoma of the lung. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 3.816 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). To this end, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case SOC or supplemental SSOC, is sufficient to "cure" the timing defect in the provision of this notice since the intended purpose of the notice is still served in that the claimant is still provided meaningful opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application alleging entitlement to service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, which will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim. So this consist of notice of both what is required to establish underlying entitlement to service connection (i.e., (1) Veteran status, (2) proof the Veteran has the alleged disability, and (3) a relationship between the disability and his military service), but also as concerning a "downstream" (4) disability rating and (5) effective date for the award of benefits in the eventuality service connection is granted. 

A VCAA notice error is not presumptively prejudicial, even when shown to have occurred, rather, must be judged on a case-by-case basis. And as the pleading party attacking the agency's decision, the claimant, not VA, bears this evidentiary burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2011, prior to initially adjudicating the Veteran's claim for service connection for lung cancer due to Agent Orange, in the preferred sequence. The letter informed him of the evidence required to substantiate his claim for service connection (the context in which his claim initially arose) and of his and VA's respective responsibilities in obtaining this supporting evidence. At the time he was trying to establish his underlying entitlement to service connection for lung cancer, which since was granted in the October 2011 decision from which this appeal ensued. But his appeal was for an earlier effective date, so a "downstream" issue. And in Dingess and Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served. See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the effective date assigned for the grant of service connection for the disability in question, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved. Here, the Veteran has died, and the appellant-widow has been properly substituted. 38 U.S.C. § 5121A. In August 2012, the appellant received an SOC and an SSOC in September 2012, discussing the downstream effective date element of this claim, citing the applicable statutes and regulations, and discussing why an earlier effective date was not assigned. See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (indicating he must be apprised of the need to have filed an earlier claim that did not become final and binding to receive an earlier effective date). So she has received all required VCAA notice. And as the pleading party, she, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, above and beyond that, that the error is unduly prejudicial, meaning outcome determinative of her claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). She has not made any such pleading or allegation. Consequently, the Board finds that all necessary development of the downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the claimant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Moreover, resolution of this claim ultimately turns on when the Veteran filed this claim, not the etiology, status or severity of his lung cancer at any time prior, so an examination of the record and opinion (including a "retrospective" opinion) are not needed to fairly decide the appellant's claim for an earlier effective date. See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); and Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008). 


An Earlier Effective Date for Service Connection 

The RO has granted the appellant's request for substitution. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, governing substitution in case of death of a claimant who dies on or after October 10, 2008). Accordingly, the Board recognizes the substitution of the Veteran's surviving spouse.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2), if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later. If the Veteran did not file a claim for the disability at issue within one year of his discharge from service, the earliest possible effective date he may receive is when he eventually filed a claim.

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. And "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r). While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p). See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000). The benefit sought must be identified, but need not be specific. See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran may file an informal claim by communicating an intent to apply for one or more VA benefits. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits. The date on the VA outpatient or hospital examination will be accepted as the date of informal claim. 38 C.F.R. § 3.157(b). 

The law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain specified diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d). These diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea). 38 C.F.R. § 3.309(e). 

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide disease" includes respiratory cancers, including lung cancer.  38 C.F.R. § 3.816(b)(2) (viii).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. § 3.816(c)(4).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a). If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The effective date of the regulation that added respiratory cancers, including lung cancer, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is June 9, 1994.  See 59 Fed. Reg. 29723 -29724 (stating that respiratory cancers were added to the presumptive list effective June 9, 1994).  

Factual Background

The Veteran served on active duty from March 1968 to September 1972. He served in the Vietnam War and his exposure to herbicides is presumed. 

The interim record is absent for any communication or informal or formal claim concerning lung cancer, including as a residual of exposure to herbicides. There was no claim or denial of a claim for lung cancer as due to exposure to herbicides in the interim. 

In a January 2008 private CT scan, left sided pleural opacities described as nonspecific possibly some localized atelectasis or scarring was reported. In an August 2009 private CT scan, a larger left lung opacity compared to January 2008 was reported. It was stated that a neoplastic process could not be excluded. In December 2009, a private CT scan reported that pulmonary nodules appeared stable. 

VA medical examination reports dating from May 2010 through April 2011 reveal no pertinent findings or medical history regarding left lung pathology described as opacities and nodules or lung cancer. 

In March 2011 private pathological findings from a contemporaneous lung biopsy of a left upper lobe mass revealed well differentiated adenocarcinoma. 

In a statement received on April 22, 2011, the Veteran stated that in light of additional information, he desired to file an addendum to his March 2010 claim (service connection for lupus, gout, pulmonary hypertension, hypertension, congestive heart failure, sleep apnea, renal insufficiency, poor circulation, hearing loss, tinnitus, goiter, scars due to jungle rot both legs, and a shell fragment wound left leg with neuropathy). The Veteran stated that a March 2011 upper lung biopsy had revealed well differentiated adenocarcinoma. It was stated that since cancers of the lung are associated with "Agent Orange" and eligible for compensation, he desired this to be added to his claim for service connection. 

An October 2011 VA compensation examination for respiratory conditions confirmed the Veteran's adenocarcinoma of the lung. 

Analysis

The Board has reviewed the entire evidentiary record and concludes that an effective date earlier than April 22, 2011 for service connection for adenocarcinoma of the lung is not available. 

The record shows that the Veteran did not file an initial claim within one year of service separation for service connection for adenocarcinoma of the lung; the disease had not manifested at that time. There was no claim filed for lung cancer due to herbicide exposure. 38 C.F.R. § 3.307, 3.309. The effective date of the claim for service connection therefore must be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.816(c)(2). 

The Court has held that a claimant's identification of the benefit sought does not require any technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") Here the record is completely devoid of any express or implied mention of lung problems, including lung cancer until the Veteran's communication or statement that was received at VA on April 22, 2011. The absence of any previous communication on the subject of the Veteran's lung cancer is supported by the April 22, 2011 where he indicated that the communication to VA was based on "additional information," and that he desired to "file an addendum to his March 2010 claim" (for disabilities other than lung cancer). Again, the April 22, 2011 communication is the first communication or informal claim regarding his lung cancer.

Indeed, as early as January 2008 there are private medical records associated with the claims folder and Virtual file, that show the Veteran received CT scans revealing lung pathology, initially described as lung opacities, but by March 2011 was diagnosed as adenocarcinoma of the lung. While prodromal lung disease apparently resulting in adenocarcinoma is shown in medical findings as early January 2008, those findings were reported in private records. The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection. See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157. There are no VA examination or hospitalization reports concerning the Veteran's adenocarcinoma of the lung, only those private medical records. See 38 C.F.R. § 3.157. 

Indeed, the Veteran's lung cancer is presumed as a disease due to exposure to herbicides under 38 C.F.R. §§ 3.307, 3.309, and he has been service connected for the disability. But a formal or informal communication is required for entitlement to those benefits, and such was not received until April 22, 2011. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). There was no prior VA obligation to inform him simply as a matter of course about all potentially available benefits. Brannon, supra.  Further, as the Veteran did not file a claim for service connection for lung cancer until April 2011 (and thus, no prior denial of service connection for this disease), and as the Veteran's claim for service connection was received after lung cancer was added to the list of presumptive diseases, the retroactive provisions of 38 C.F.R. § 3.816 are not applicable to this case.  The Board has also considered whether, pursuant to 38 C.F.R. § 3.114(a), the appellant may, possibly, be entitled to an effective date of one year earlier than the date the Veteran filed his claim for service connection for lung cancer, if the evidence of record establishes that (1) he experienced symptoms of lung cancer prior to his diagnosis, and (2) lung cancer existed continuously from that date until the time he filed his lung cancer claim.   However, the pertinent evidence of record, however, simply does not indicate that the Veteran had lung cancer until March 2011.  The Board notes that a 2008 CT scan showed left sided pleural opacities, a 2009 CT scan showed a large left lung opacity, and a 2009 CT scan shoed stable pulmonary nodules, the evidence of record simply does not reflect that the Veteran met the criteria for service connection for lung cancer on June 9, 2004, the effective date of the liberalizing law.  See 38 C.F.R. § 4.114.  Consequently, the earliest possible effective date the Veteran may receive is April 22, 2011, when an informal claim was received at VA for service connection for lung cancer. 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the appellant's claim for an effective date earlier than April 22, 2011, for the award of service connection for the Veteran's adenocarcinoma of the lung. And since the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the appellant's favor, and her claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An effective date earlier than April 22, 2011, for the award of service connection for adenocarcinoma of the lung is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


